           Case 1:19-cr-00790-PKC Document 1 Filed 10/10/19 Page 1 of 6



Approved:
               ¢ ~ ~FLETCHER
               Assistant United States Attorney

Before:        THE HONORABLE ONA T. WANG
               United States Magistrate Judge
               Southern District of New York                   19MAG 9522
                                                         -x

UNITED STATES OF AMERICA                                      SEALED COMPLAINT

     -    V.   -                                              Violations of 18 U.S.C.
                                                              §§ 1343 and 2
ASA SAINT CLAIR,
     a/k/a "Asa Williams"                                     COUNTY OF OFFENSE:
     a/k/a "Asa Sinclair,"                                    NEW YORK

                    Defendant.

                       -   -   -   -   -    -   -   --   X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          JOHN J. RODRIGUEZ, being duly sworn, deposes and says
that he is a Special Agent with the Department of Homeland
Security - Homeland Security Investigations ("HSI") and charges
as follows:

                                            COUNT ONE
                                           (Wire Fraud)

          1.   From at least in or about November 2017 up to and
including at least in or about September 2019, in the Southern
District of New York and elsewhere, ASA SAINT CLAIR, a/k/a "Asa
Williams," a/k/a "Asa Sinclair," the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by
means of false and fraudulent pretenses, representations, and
promises, did transmit and cause to be transmitted by means of
wire communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, to wit, SAINT CLAIR engaged
in telephone calls and sent text messages falsely representing
that his organization was developing a cryptocurrency coin and
that investors would earn guaranteed returns on their investment
in that coin.
       Case 1:19-cr-00790-PKC Document 1 Filed 10/10/19 Page 2 of 6




       (Title 18, United States Code, Sections 1343 and 2.)

          The bases for my knowledge of the foregoing charges
are, in part, as follows:

          2.   I am a Special Agent with HSI. My duties and
responsibilities include the investigation of fraud offenses
including wire fraud and mail fraud.  The information contained
in this affidavit is based upon my personal knowledge and my
review of documents and records gathered during the course of
this investigation, as well as information obtained, directly or
indirectly, from other sources.  Because this affidavit is being
submitted for the limited purpose of establishing probable
cause, it does not include all of the facts that I have learned
during the course of the investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated.

                  Overview of the Investigation

          3.   Based on my participation in this investigation,
I have become familiar with an organization known as "World
Sports Alliance" ("WSA").  WSA purports to be an
intergovernmental organization with the United Nations (the
"UN"), which promotes the UN's Sustainable Development Goals by,
among other things, promoting sports in the developing world
through development projects.

          4.    WSA has a publicly accessible website, accessible
at www.wsaigo.info (the "WSA website"). ASA SAINT CLAIR, a/k/a
"Asa Williams," a/k/a "Asa Sinclair," the defendant, is listed
as the "President" of WSA on WSA's website, which also includes
a photograph of SAINT CLAIR. The WSA website further indicates
that WSA is headquartered at 845 United Nations Plaza in New
York, New York (the "WSA Office").   I have personally visited
the WSA Office.

          5.   Based upon my participation in this
investigation, my conversations with other law enforcement
officers involved in this investigation, and my review of
reports prepared by those officers, I have learned that WSA does
not fund any development projects, and ASA SAINT CLAIR, a/k/a
"Asa Williams," a/k/a "Asa Sinclair," the defendant, together
with others known and unknown, operates WSA as a means to
defraud individuals into providing money to WSA under the guise
of furthering WSA's development goals.  In fact, WSA has not

                                  2
       Case 1:19-cr-00790-PKC Document 1 Filed 10/10/19 Page 3 of 6




funded any development projects and instead appears to operate
solely to fund the personal expenses of SAINT CLAIR and others.
As set forth in more detail below, this fraud is perpetrated by
SAINT CLAIR and others through the use of purported investment
opportunities to aid in WSA's international development goals,
including investments in cryptocurrency offerings.

                             WSA's Fraud

     6.    Based on my review of bank records obtained from Bank
of America, I have learned, among other things, that ASA SAINT
CLAIR, a/k/a "Asa Williams," a/k/a "Asa Sinclair," the
defendant, opened a bank account in the name of "World Sports
Alliance, a Nonprofit Corporation," (the "5078 Account") in or
about June 2017. Based upon a review of the records associated
with the 5078 Account, I have learned, among other things, the
following:

               a.   The 5078 Account is funded pri marily through
wire transfers by (1) an Arizona-based renewable energy company
(the "Energy Company") and (2) various individuals.  For
example, on or about March 21, 2018, an individual ("Individual-
1") wired $5,765.00 to the 5078 Account.

               b.   The 5078 Account appears to be used to fund
SAINT CLAIR's personal expenses, and the personal accounts of
WSA's employees ("Employee-1" and "Employee-2") as well as the
spouses of both Employee-1 and SAINT CLAIR.  For example:

                     i.  On or about November 30, 2017, the 5078
Account transferred $40,000 to a bank account in the name of
Taurino Capital, an entity I understand to SAINT CLAIR'S
personal account, as set forth below.

                    ii.  The 5078 Account also includes several
debit card transactions for online retailers, airlines, and food
establishments.

      7.  On or about October 3, another HSI agent ("Agent-1")
interviewed several individuals, including Individual-1,
regarding funds those individuals provided to WSA.  Based upon
my review of Agent-l's reports of his interview of Individual-1,
I have learned, among other things, the following:

               a.   Individual-1 was introduced to SAINT CLAIR
by the father of a WSA employee. SAINT CLAIR told Individual-1
that WSA was a company that helped other countries get water and
food.

                                  3
       Case 1:19-cr-00790-PKC Document 1 Filed 10/10/19 Page 4 of 6




               b.   SAINT CLAIR told Individual-1 that WSA was
developing a digital currency called "IGOBIT" and that if
Individual-1 loaned WSA money, Individual-1 would earn three
times the amount invested.  Indivdual-1 was further told that
Individual-1 could receive repayment at any time Individual-1
demanded it.

               c.   Individual-1 loaned WSA approximately
$2,500. SAINT CLAIR provided Individual-1 with a promissory
note.  Individual-1 demanded that SAINT CLAIR repay the $2,500
promissory note several times but SAINT CLAIR did not make any
payments.

      8.  On or about October 3, 2019 Agent-1 interviewed
Individual-2.  Based upon my review of Agent-l's reports of his
interview of Individual-2, I have learned, among other things,
the following:

               a.   In early 2018, Individual-2 invested
approximately $3,000 in what Individual-2 understood to be a
cryptocurrency offering.

               b.   Individiual-2 understood that WSA worked in
third-world countries to provide water and building sports
facilities.

               c.   Individual-2 asked ASA SAINT CLAIR, a/k/a
"Asa Williams," a/k/a "Asa Sinclair," the defendant, to return
Individual-2's money, and SAINT CLAIR told told Individual-2
several times that WSA had no money but would be getting a $100
million investment from an investor in India that would be used
to repay Individual-2.

               d.   Individual-2 has received no indication of a
WSA cryptocurrency offering actually taking place.

      9.  On or about October 3, 2019 Agent-1 interviewed
Individual-3.  Based upon my review of Agent-l's reports of his
interview of Individual-3, I have learned, among other things,
the following:

               a.   In early 2018, Individual-3 invested
approximately $10,000 in what Individual-3 understood to be a
cryptocurrency offering called "IGOBIT." ASA SAINT CLAIR, a/k/a
"Asa Williams," a/k/a "Asa Sinclair," the defendant, provided
Individual-3 with a promissory note and told Individual-3 that

                                  4
        Case 1:19-cr-00790-PKC Document 1 Filed 10/10/19 Page 5 of 6




Individual-3 would get a 5% return on Indivdiaul-3's investment
if Individual - 3 invested for 365 days.

               b.   Individual-3 was directed to the WSA website
to learn about WSA and its mission.

               c.   Individual-3 demanded repayment on the loan
as early as November 2018.

               d.   In or about June 2019, SAINT CLAIR told
Individual-3, in substance, that WSA was launching "IGOBIT" and
would repay the loan.

               e.   On or about September 25, 2019, SAINT CLAIR
told Invidivual-3 that SAINT CLAIR was "in the Vatican launching
cryptocurrency" and that, Individual-3's "money is coming."

                f.   Individual-3 has not been repaid.

     10. Based upon my review of the publicly available
portions of the website www.igobit . com (the "IGOBIT Website"), I
have learned that WSA published offering materials for a digital
currency called "IGOBIT." Those offering materials contain the
following representations, among others:    "iGObit shall be
fiscally sponsored by the full faith and credit of World Sports
Alliance Intergovernmental Organization ("WSAIGO") on an
unsecured basis, where WSAIGO has contractual entitlement to
assets in excess of USD $120 billion (note: these concessions
have y et to be operated) . " ASA SAINT CLAIR, a/k/a "Asa
Williams," a/k/a "Asa Sinclair," the defendant, is listed on the
IGOBIT website as the Treasurer of WSA.

     11. On or about September 26, 2019 and September 30, 2019,
HSI interviewed ASA SAINT CLAIR, a/k/a "Asa Williams," a/k/a
"Asa Sinclair," the defendant, by phone and in person. During
the course of the interviews, SAINT CLAIR consented to a search
of his cellphone (the "SAINT CLAIR Cellphone") and told HSI, in
substance and in part, the following:

               a.   WSA was funded primarily through loans by
friends and family.

               b.   Funds received by WSA were used to further
its development projects. When asked, SAINT CLAIR could not
identify a single development project actually funded by WSA.

               C.   Taurino Capital is SAINT CLAIR'S personal
investment vehicle and is unrelated to WSA.

                                   5
        Case 1:19-cr-00790-PKC Document 1 Filed 10/10/19 Page 6 of 6




          12. Based upon my review of publicly available
information maintained by the Financial Industry Regulatory
Authority ("FINRA") I I have learned that ASA SAINT CLAIR, a/k/a
"Asa Williams," a/k/a "Asa Sinclair," the defendant, has been
the subject of several FINRA disciplinary proceedings, and has
not been licensed by FINRA to participate in the securities
industry since approximately 2014.

     13. Based upon my review of the contents of the SAINT
CLAIR Cellphone, I have learned, among other things, the
following:

               a.   On or about June 11, 2018, SAINT CLAIR told
another member of WSA ("CC-1"), in substance and in part, that
the Securities and Exchange Commission "officially fucked
everyone today" by defining offerings of cryptocurrencies as
securities.

               b.   SAINT CLAIR had several communications with
Individual-3, but there were no such communications from
September 25, 2019.  Based upon my training and experience, I
believe that communications with Individual-3 were deleted
before SAINT CLAIR consented to a search of the SAINT CLAIR
Cellphone.

          WHEREFORE, deponent prays that an arrest warrant be
issued for ASA SAINT CLAIR, a/k/a "Asa Williams," a/k/a "Asa
Sinclair," the defendant, and that he be arrested and imprisoned
or bailed, as the case may be.




                                                      ~
                                                     ~~
                                                        ?
                                                        =:
                                                         -
                                                         - ------
                                                         Department of Homeland Security -
                                                         Homeland Security Investigations
          ..       ... ,~,.   :~ ~.. .
                               ' ' ''
                                           '...
                                       -
               ,

                              .
                              '"-..,   ,




                                                  2019




Southern District

                                                           6
